     Case 1:17-cv-01610-NONE-JLT Document 65 Filed 12/01/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID LEE BROCK,                                  CASE NO. 1:17-cv-01610-NONE JLT (PC)

12                       Plaintiff,                     ORDER REFERRING THE CASE TO
                                                        POST-SCREENING ADR PROJECT AND
13           v.                                         STAYING THE CASE FOR 90 DAYS

14    TUOLUMNE COUNTY SHERIFF’S
      OFFICE, et al.,
15
                         Defendants.
16

17          When at least one defendant has been served and/or filed an answer, the Court is referring

18   all post-screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative

19   Dispute Resolution Project to attempt to resolve cases more quickly and less expensively.

20          As set forth in the findings and recommendations to grant in part Defendants’ motion to

21   dismiss, which was adopted in full by the Honorable Dale A. Drozd (Docs. 59, 60), the Court has

22   found the plaintiff has stated at least one cognizable civil rights claim. Thus, the Court STAYS this

23   action for 90 days to allow the parties to investigate the plaintiff’s claims, meet and confer, and

24   participate in a settlement conference. If after investigating plaintiff’s claims and speaking with

25   plaintiff, counsel finds in good faith that a settlement conference would be a waste of resources,

26   defense counsel may move to opt out of this pilot project.

27          Within 35 days, defense counsel SHALL contact the Courtroom Deputy Clerk at

28
     Case 1:17-cv-01610-NONE-JLT Document 65 Filed 12/01/20 Page 2 of 3


 1   SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement conference

 2   cannot be set quickly due to the court’s calendar, the parties may seek an extension of the initial

 3   90-day stay. Based upon the foregoing, the Court ORDERS:

 4          1.      This action is STAYED for 90 days to allow the parties an opportunity to settle

 5   their dispute before a responsive pleading is filed, or the discovery process begins. No other

 6   pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT

 7   engage in formal discovery, but they may jointly agree to engage in informal discovery.

 8          2.      Within 30 days from the date of this order, the parties SHALL file the attached

 9   notice, indicating their agreement to proceed to an early settlement conference or whether they

10   believe settlement is not achievable at this time.

11          3.      Within 35 days from the date of this order, defense counsel SHALL contact this

12   court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement

13   conference;

14          4.      If the parties settle their case during the stay of this action, they SHALL file a Notice

15   of Settlement as required by Local Rule 160;

16          5.      The Clerk of the Court SHALL serve via email a copy of this order to ADR

17   Coordinator Sujean Park.

18
     IT IS SO ORDERED.
19

20      Dated:     November 30, 2020                            /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                          2
     Case 1:17-cv-01610-NONE-JLT Document 65 Filed 12/01/20 Page 3 of 3


 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                 EASTERN DISTRICT OF CALIFORNIA

 5

 6
      DAVID LEE BROCK,                                 CASE NO. 1:17-cv-01610-NONE JLT (PC)
 7

 8                        Plaintiff,                   NOTICE REGARDING EARLY
                                                       SETTLEMENT CONFERENCE
 9
               v.
10
      TUOLUMNE COUNTY SHERIFF’S
11    OFFICE, et al.,
12                   Defendants.
13

14
           1.       The party or counsel for the party signing below, agrees that there is a good chance
15
      that an early settlement conference will resolve this action and wishes to engage in an early
16
      settlement conference.
17
                    Yes     ____            No    ____
18

19
           2.       The plaintiff (Check one):
20
                    _____ Would like to participate in the settlement conference in person, OR
21
                    _____ Would like to participate in the settlement conference by video conference.
22

23
      Dated:
24
                                                          ________________________________
25
                                                          Plaintiff or Counsel for Defendants
26
27

28
                                                      3
